Citation Nr: 0911381	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-28 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as a staphylococcus (staph) infection and residuals, 
as a result of a March 1999 lumbar fusion and subsequent 
treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from April 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision, in 
which the RO denied the Veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
The Veteran filed a notice of disagreement (NOD) in May 2004, 
and the RO issued a statement of the case (SOC) in August 
2005.  The Veteran filed a substantive appeal (via a VA Form 
21-4138, accepted in lieu of a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2005.

In April 2006, February 2007 and March 2008, the RO continued 
the denial of the claim (as reflected in supplemental SOCs 
(SSOCs)).

The Board has recharacterized the claim on appeal, as 
reflected on the title page, to more accurately reflect what 
the appellant has claimed and what the RO has actually 
adjudicated.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran sustained a staph infection as a result of a 
March 1999 lumbar fusion at a VA medical facility; pseudo-
membranous colitis, resulting in intermittent bloody stools, 
has been medically identified as a complication of the 
antibiotic therapy to treat such infection. 

3.  The only competent, probative  opinion addressing the 
question of whether additional disability resulting from the 
March 1999 lumbar fusion and subsequent treatment was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
physicians, or an event not reasonably foreseeable in 
connection with VA medical treatment, weighs against the 
claim.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as staph infection and residuals, as a result of a 
March 1999 lumbar fusion and subsequent treatment at a VA 
medical facility, are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361, 3.800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a January 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The April 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the January 2004 letter.  Hence, this letter 
meets Pelegrini's content of notice requirements, as well as 
the VCAA's timing of notice requirements 

The Board notes that, if compensation, pursuant to 
38 U.S.C.A. § 1151, is awarded, the underlying disability is 
treated in the same manner as if service connected.  As such, 
to whatever extent the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)-pertinent to five 
elements of a claim for service connection, to include 
disability rating and effective date-are applicable to this 
claim, the appellant has not been provided such specific 
notice.  However, in this case, the absence of such notice is 
not shown to prejudice the Veteran.  Because the Board herein 
denies the claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, the report of a February 2004 VA 
examination, and  records associated with the Veteran's 
disability claim with the Social Security Administration 
(SSA).  Also of record and considered in connection with the 
appeal are, as well as various written statements provided by 
the Veteran, and his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran filed his claim for section 1151 compensation 
benefits in October 2003.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2008).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. § 
3.358.  However, VA subsequently promulgated 38 C.F.R. § 
3.361 to implement the provisions of the revised statute; 
this regulation, also applicable to claims for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after 
October 1, 1997, is effective as of September 2, 2004.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  In its August 2005 SOC, 
the RO cited to 38 C.F.R. § 3.361.  Those provisions were 
applied in the March 2008 SSOC.  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, the Board 
finds that there is no due process bar to the Board also 
applying the provisions of 38 C.F.R. § 3.361 in evaluating 
the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped. VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2008).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2008).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2008).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for claimed additional disability resulting from the March 
1999 lumbar fusion must be denied.

In his October 2003 claim, the Veteran described what he 
believed to be an ongoing staph infection and permanent 
muscle atrophy due to lumbar fusion surgery in March 1999.  
In subsequent statements to VA and to medical examiners, the 
Veteran has also identified diarrhea and intermittent bloody 
stools, claimed due to an extended course of antibiotics used 
to treat the staph infection.  

The evidence clearly demonstrates that the Veteran sustained 
a staph infection as a result of his lumbar fusion  surgery.  
A March 19, 1999 hospital discharge summary shows that, on 
day 2 after the surgery, the Veteran ran a fever and was 
found to have a staph infection, as well as erythema and 
discharge at the wound site.  He was treated with antibiotics 
and was released to a nursing home for continuing antibiotic 
treatment.  A July 2000 hospital discharge summary shows that 
the intravenous antibiotic treatments lasted for 16 weeks.  
The Veteran complained of diarrhea while on this medication.  
The Veteran was then switched to oral antibiotics for the 
next six months.  At the time of the report, the wound site 
was described as healed.  The discharge diagnosis included 
rule out bacteremia/chronic osteomyelitis.  

The report of a February 2004 VA examination reflects the 
examiner's notation of complications of the antibiotic 
therapy, including pseudo-membranous colitis.  The examiner 
noted that the Veteran had diarrhea and blood from his stool 
for several months, and that he continues to have 
intermittent bloody stools.  Findings included ongoing pain 
and muscle spasms in the spine.  However, there was no 
finding of muscle atrophy, and the examiner rated the 
Veteran's muscle strength as 5 out of 5.  This finding 
contradicts the Veteran's assertion that he has permanent 
muscle atrophy.  Moreover, the examiner did not diagnose a 
recurrent or ongoing staph infection, as asserted by the 
Veteran, nor did the examiner diagnose any current disability 
manifested by diarrhea.  Diarrhea was not even noted as a 
current symptom.  The examiner assessed continued 
intermittent bloody stools. 

The Board points out, as indicated above, that the medical 
evidence does not support the Veteran's assertion that he has 
an ongoing staph infection, ongoing diarrhea, or permanent 
muscle atrophy as additional disability resulting from his 
lumbar fusion.  However, the aforementioned evidence at least 
suggests that the intermittent bloody stools are indicative 
of additional disability resulting from the antibiotic 
treatment administered to treat the staph infection that 
resulted from the lumbar fusion surgery.  In fact, the 
February 2004 examiner appears to relate such problems to 
pseudo-membranous colitis, resulting from the antibiotics 
administered to control the Veteran's staph infection. 

Turning next to the question of whether there is evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or fault on the part of VA, or an event that was not 
reasonably foreseeable, the only medical evidence to directly 
address this question comes from the February 2004 examiner, 
who opined that the postoperative staph infection sustained 
in this case is type of thing "which can be seen with this 
type of surgery."  The examiner further noted the 
complications that developed as a result of the antibiotics 
given (pseudo-membranous colitis, diarrhea and blood in the 
stool), and opined that "[i]t is not unusual for this to 
happen."  

Thus, the February 2004 examiner's opinion supports a finding 
that the staph infection and the resulting complications were 
reasonably foreseeable events in the context of the surgery 
performed, and subsequent treatment provided, by VA.  
Moreover, there is no medical suggestion whatsoever of any 
failure of VA to exercise the degree of care that would be 
expected of a reasonable health care provider.  

The Board notes that the February 2004 VA examiner's 
conclusion was based on an examination of the Veteran and the 
pertinent medical evidence.  As such, the Board considers 
this opinion to be of great probative value in this appeal.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Significantly, neither the Veteran 
nor his representative has presented or identified any 
existing medical evidence or opinion that contradicts this 
medical opinion, and, in fact, supports the claim.

In addition to the medical evidence addressed above, in 
reviewing this claim, the Board has considered written 
argument advanced by the Veteran, and by his representative, 
on his behalf.  However, as indicated above, this claim turns 
on the medical matters of whether there exists a medical 
relationship between any additional disability and VA medical 
or surgical treatment, and, if so, the nature of such a 
relationship; these are matters within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.  

Under these circumstances, the Board concludes that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as staph infection and residuals, as a result of a 
March 1999 lumbar fusion and subsequent treatment at a VA 
medical facility, are not met; hence, the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed as staph infection and residuals, as a result of a 
March 1999 lumbar fusion and subsequent treatment at a VA 
medical facility, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


